Citation Nr: 0826189	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-39 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1966 
to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records do not reflect the 
presence of hearing loss for purposes of entitlement to VA 
compensation benefits.  They do however, reflect a decrease 
in hearing acuity between the examination conducted at 
service entrance and at service separation.  The VA medical 
opinion obtained in this case did not address the 
significance of this diminution in hearing acuity.  Rather, 
the reasoning set out in the opinion was simply that because 
the veteran did not show hearing loss (as VA defines it for 
purposes of awarding compensation) in service, his current 
hearing loss did not occur in service, making it less likely 
than not his hearing loss was service connected.  

Since this opinion did not fully address the legal criteria 
by which service connection may be established, a follow-up 
opinion should be obtained that addresses whether the 
decrease in hearing acuity shown in the service medial 
records was related to the noise exposure the veteran had in 
service and, if so, whether his current bilateral hearing 
loss (as defined for VA purposes) is at least as likely as 
not related to the decreased hearing acuity and noise 
exposure that occurred in service.

Accordingly, the case is REMANDED for the following action:

1.  The file should be returned to the 
examiner who conducted the May 2005 VA 
audiology examination for an addendum to 
his report.  After re-familiarizing 
himself with the veteran's history, the 
examiner is requested to offer an opinion 
as to whether the decrease in hearing 
acuity shown at separation from service is 
related to the noise to which the veteran 
was exposed in service as a missile crew 
member, and if so, whether his current 
hearing loss is at least as likely as not 
related to the decreased hearing acuity 
and noise exposure in service.  Likewise, 
if in his review of the record, the 
examiner observes an alternate basis for 
linking current hearing loss to service, 
that should be set out in the opinion 
provided.  If the examiner who conducted 
the May 2005 evaluation is not available, 
the file should be referred to another for 
the requested opinion, and if a more 
current examination of the veteran is 
considered necessary, that should be 
arranged.  

2.  Then, after ensuring that the VA 
opinion is complete, the veteran's claim 
should be readjudicated.  If such action 
does not resolve the claim, a Supplemental 
Statement of the Case should be issued to 
the veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


